DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This a final action is in response to a communication submitting amended claims and remarks filed on March 15, 2022 relating to U.S. Patent Application No. 16/804,289 filed on February 28, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1, 4-5, 8-10, 12 and 18-20 have been amended. Claims 21 and 22 have been added. Claims 1 – 22 are pending and have been examined.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on March 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

    Response to Arguments

Applicant’s Remarks filed on March 15, 2022 have been fully considered.
With respect to the provisional double patenting rejection, Applicant has filed a Terminal Disclaimer with respect to co-pending U.S. Application No. 16/803,387. (Remarks, pp. 12-13). The provisional double patenting rejection is withdrawn. 
With respect to the Section 101 rejection, Applicant, citing to Example 39 of the 2019 PEG, asserts that the features in the amended claims are consistent with the guidance and comply with Section 101. (Remarks, pp. 13-15). Examiner respectfully disagrees.  Example 39 is inapposite because the reasoning the Office found the hypothetical claims eligible does not apply to the pending claims. In Example 39, the Office determined the hypothetical claims did not recite an enumerated judicial exception. The amended claims in the instant application recite the abstract idea exception of mitigating risk and commercial interactions. (See Section 101 rejection below.) Therefore, Example 39 does not apply. The additional elements of the amended claims are recited at a high level and generally link blockchain, API, smart contract and neural network technology to the abstract idea and are used as tools to implement the abstract idea with computer(s), processor(s), memory and software. They do not integrate the abstract idea into a practical application. (See Section 101 rejection). The Section 101 rejection is maintained.
	With respect to the Section 103 rejection, Applicant asserts that the cited references, Hill and Szabo, do not disclose the features of amended independent Claims 1 and 12. (Remarks, pp. 15-19). Applicant’s argument is persuasive. The Section 103 rejection is withdrawn.	

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 11 and 21 are to a system. Claims 12 – 20 and 22 are directed to a method. Therefore, on its face, each of Claims 1 – 22 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, the system comprising: a blockchain service circuit structured to interface with a distributed ledger, the blockchain service circuit comprising a first application programming interface (API) component; a data collection circuit structured to receive blockchain data from the distributed ledger via the blockchain service circuit, the blockchain data being related to a set of items of collateral that provide security for a loan, the data collection circuit comprising a second API component; a smart contract circuit comprising: a neural network configured to: maintain a training data set comprising feedback data of outcomes of success comprising recognition of a pattern of prices or value of an assigned set of items of collateral over time; and iteratively train the neural network using the training data set to: configure the receiving the blockchain data by the data collection circuit; and output an action value corresponding to a collateral-related action based on the assigned set of items of collateral, the collateral-based action comprising at least one of validating title for the one of the assigned set of items of collateral, recording a change in title for the one of the assigned set of items of collateral, assessing the value of the one of the assigned set Filing Date: Feb 28, 2020of items of collateral, initiating inspection of the one of the assigned set of items of collateral, initiating maintenance of the one of the assigned set of items of collateral, initiating security for the one of the assigned set of items of collateral, or modifying terms and conditions for the one of the assigned set of items of collateral, wherein the smart contract circuit is configured to: create a smart lending contract for the loan based on the blockchain data, assign at least a portion of the set of items of collateral to the loan, thereby creating the assigned set of items of collateral, collect the feedback data of outcomes from the neural network, and execute the smart lending contract including performing the collateral- related action corresponding to the action value output by the neural network; and a third API component configured to communicate with the first API component and the second API component, wherein the blockchain service circuit is further structured to record the assigned set of items of collateral and an outcome of the collateral-based action, both being received from the smart contract circuit, to a loan-entry in the distributed ledger, and wherein the first API component, the second API component, and the third API component are configured to communicate with one another to facilitate communication among the circuits of the system. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves creating and managing a collateralized loan which amounts to fundamental economic practices including mitigating risk and commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 12 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, the system comprising: a blockchain service circuit structured to interface with a distributed ledger, the blockchain service circuit comprising a first application programming interface (API) component; a data collection circuit structured to receive blockchain data from the distributed ledger via the blockchain service circuit, the blockchain data being related to a set of items of collateral that provide security for a loan, the data collection circuit comprising a second API component; a smart contract circuit comprising: a neural network configured to: maintain a training data set comprising feedback data of outcomes of success comprising recognition of a pattern of prices or value of an assigned set of items of collateral over time; and iteratively train the neural network using the training data set to: configure the receiving the blockchain data by the data collection circuit; and output an action value corresponding to a collateral-related action based on the assigned set of items of collateral, the collateral-based action comprising at least one of validating title for the one of the assigned set of items of collateral, recording a change in title for the one of the assigned set of items of collateral, assessing the value of the one of the assigned set Filing Date: Feb 28, 2020of items of collateral, initiating inspection of the one of the assigned set of items of collateral, initiating maintenance of the one of the assigned set of items of collateral, initiating security for the one of the assigned set of items of collateral, or modifying terms and conditions for the one of the assigned set of items of collateral, wherein the smart contract circuit is configured to: create a smart lending contract for the loan based on the blockchain data, assign at least a portion of the set of items of collateral to the loan, thereby creating the assigned set of items of collateral, collect the feedback data of outcomes from the neural network, and execute the smart lending contract including performing the collateral-related action corresponding to the action value output by the neural network; and a third API component configured to communicate with the first API component and the second API component, wherein the blockchain service circuit is further structured to record the assigned set of items of collateral and an outcome of the collateral-based action, both being received from the smart contract circuit, to a loan-entry in the distributed ledger, and wherein the first API component, the second API component, and the third API component are configured to communicate with one another to facilitate communication among the circuits of the system. The additional elements recited in the Claim 1 are underlined above. The additional elements of the claim are recited at a high level and generally link blockchain, API, smart contract and neural network technology to the abstract idea and are used as tools to implement the abstract idea with computer(s), processor(s), memory and software. They do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim are used as tools to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 13 (the data collection circuit is further structured to receive data related to an environment of the assigned set of items of collateral), Claims 3 and 14 (valuation circuit structured to determine a value for each of the set of items of collateral or the assigned set of items of collateral, based on a valuation model and the received data),  Claims 4 and 15 (valuation circuit comprises a valuation model improvement circuit, which modifies the valuation model based on a first set of valuation determinations for items of collateral and a corresponding set of loan outcomes having the items of collateral as security), Claim 5 (a collateral classification circuit structured to identify a group of off-set items of collateral, wherein each member of the group of off-set 524Attorney Docket No. SFTX-0009-UO 1 -C03 items of collateral and at least one of the assigned set of items of collateral share a common attribute), Claim 6 (the valuation circuit further comprises a market value data collection circuit structured to monitor and report marketplace information for offset items of collateral relevant to the value of at least one of the assigned set of items of collateral), Claims 7 and 16 (the smart contract circuit is further structured to apportion, among a set of lenders, the value for one of the assigned set of items of collateral), Claim 8 (the loan-entry in the distributed ledger further comprises priority information related to a lender, and wherein an apportionment of value is based on the priority information), Claim 9 (the data collection circuit comprises at least one system selected from systems consisting of an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, and an interactive crowdsourcing system), Claims 10 and 17 (the data collection circuit is further structured to identify a collateral event based on the received data, wherein the collateral event is related to a value of one of the assigned set of items of collateral, a condition of one of the assigned set of items of collateral, or an ownership of one of the assigned set of items of collateral), Claim 11 (an automated agent circuit structured to perform at least one of a collateral-related action or a loan-related action in response to the collateral event), Claim 18 (performing a loan-related action in response to the collateral event, selected from the list of actions consisting of. offering the loan, accepting the loan, underwriting the loan, setting an interest rate for a loan, deferring a payment requirement, modifying the interest rate for the loan, calling the loan, closing the loan, setting terms and conditions for the loan, providing 526Attorney Docket No. SFTX-0009-UO 1 -C03 notices required to be provided to a borrower, foreclosing on property subject to the loan, and modifying terms and conditions for the loan), Claim 19 (performing a collateral-related action in response to the collateral event, selected from the list of actions consisting of: validating title for the at least one of the plurality of items of collateral, recording a change in title for the at least one of the plurality of items of collateral, assessing the value of the at least one of the plurality of items of collateral, initiating inspection of the at least one of the plurality of items of collateral, initiating maintenance of the at least one of the plurality of items of collateral, initiating security for the at least one of the plurality of items of collateral, and modifying terms and conditions for the at least one of the plurality of items of collateral), Claim 20 (identifying a group of off-set items of collateral, wherein the group of off-set items of collateral and at least one of the plurality of items of collateral share a common attribute; monitoring marketplace information for data related to the group of off-set items of collateral; updating the value of the at least one of the plurality of items based on the monitored data; and updating the loan-entry in the distributed ledger with the updated value) and Claims 21 and 22 (data collection circuit configured to collect data from a multi-modal set of data collection services) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 22 are not patent eligible. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/5/2022